DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Status of the Claims
Claims 2-12 are cancelled.
Claims 13-22 are new.
Claims 1 and 13-22 are pending.
Claims 1 and 13-22 are examined herein.
Claims 1, 14, 15, 18, 20 and 21 are objected to.

Applicant’s Response
Applicant's response, filed 15 March 2021 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
italics pertains to the Applicant’s explicit recitations in the Specification as originally filed on 29 November 2017 and in the claims as presented in the amendment filed on 15 March 2021.

Priority
This application is a U.S. national stage application filed under 35 U.S.C. § 371 from International Application Serial No. PCT/US2016/034752, filed 27 March 2016, and claims benefit of the priority filing date of US 62/168,439 filed 29 May 2015.
Applicant’s claim for priority to US 62/168,439 filed 29 May 2015 is acknowledged and granted for each of claims 1 and 13-22.

Information Disclosure Statements
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 14 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. A signed copy of the document is included with this Office Action.

Specification
The Specification filed on 29 November 2017 was previously considered. However, upon further review, the disclosure is objected to because of the following informalities:
At page 5 line 18, page 6 line 31, page 34 line 28 and page 39 line 26 the term “CD3” should be replaced with “CD3” since this is the term used in the rest of the Specification to refer to “CD3 mRNA copy number”. See page 1 line 34, page 2 line 26 and page 5 line 7. 
The Specification refers to the units of ion mass inconsistently. At page 9 line 19, the units of ion mass for “3-sialyllactose” is given in “grams”, at page 10 line 9, there are no units of ion mass indicated for “Quinolinate”, at page 10 line 20 the units of ion mass for “X-16397” is given in “g/mole” and, at page 11 line 1 the units of ion mass for “Xanthosine” is given in “g/mole”. Further, the Applicant is asked to clarify whether the values for “X-16397” and “Xanthosine” pertain to ion mass or to molecular weight as units of g/mole are associated with molecular weight of a compound.
Page 10 line 9 describes “Quinolinate has an ion mass of 296.1”.  The Applicant is asked to corroborate the ion mass of Quinolinate since this value does not seem to be in accordance with the documented chemical characteristics of Quinolinate (Quinolinic Acid). See Quinolinic acid_C7H5NO4-PubChem  which is the PubChem Compound Summary for CID 1066, Quinolinic acid, retrieved March 21, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Quinolinic-acid and, which indicates a molecular weight of 167.12. See also Wang, X. et al;  “Improved separation and detection of picolinic acid and quinolinic acid by capillary electrophoresis-mass spectrometry: Application to analysis of human cerebrospinal fluid”, Journal of Chromatography A, Volume 1316, 2013, Pages 147-153 who shows an m/z of 168.0 for Quinolinic acid (QA- Table 1).
At page 10 line 11 the term “Thermo-Finnigan Trace DSQ fast-scanning single-quadruple mass spectrometer”  should be replaced with “Thermo-Finnigan Trace DSQ fast-scanning single-quadrupole mass spectrometer”.
At page 20 line 2 there is an extra open parenthesis which needs to be deleted. The following amendment is suggested: [[(]](see U.S. Ser. No. 14/170,132, FIG.3B).
At page 20 line 33 the term “RNA-signature” should be replaced with “RNA signature” (without a hyphen) since this is the form used throughout the Specification. 
At page 48 line 6 the term “CD3-epsilon” should be replaced with “CD3” since this is the term used in the rest of the Specification to refer to “CD3 mRNA copy number”. See page 1 line 34, page 2 line 26 and page 5 line 7. 
Appropriate correction is required.

Claim Objections
Claims 1, 14, 15, 18, 20 and 21 are objected to because of the following informalities:  
In claim 1 line 3,  a colon (:) should be inserted after “comprising”.
In claim 1 line 9, the comma (,) after “rejection” should be replaced with a semicolon (;).
In claim 1 line 11, the comma between “cut-off value” and “and” should be replaced with a semicolon (;).
In claim 14 line 1,  a colon (:) should be inserted after “comprising”.
In claim 14 line 2, the comma (,) after “urine sample” should be replaced with a semicolon (;).
In claim 14 line 3,  the semicolon (;) after “IP-10 mRNA” should be replaced with a comma(,).
In claim 14 line 5, the term “(CD)” should be replaced with “(CD3)” since this is the abbreviation used in the claims and the Specification for “CD3 mRNA copy number per microgram of total RNA”. See lines 2 and 3 of claim 14, page 1 line 34, page 2 line 26 and page 5 line 7 of the Specification. 
In claim 14 line 7, the semicolon (;) between “(18S)” and “and wherein normalizing” should be replaced with a comma (,).
In claim 14 line 11, the semicolon (;) between “same sample” and “and” should be replaced with a comma (,).
In claim 14 line 15 the term “RNA-signature” (with a hyphen) should be replaced with “RNA signature” (without a hyphen) since this is the form used throughout the Specification. 
In claim 15 the term “CD3” should be replaced with “CD3” (subscript and/or lower font size for ) and, the term “IP10” should be replaced with “IP-10” since these are the terms used in the claims and the Specification. See lines 2 and 3 of claim 14 and, page 5 line 9 of the Specification. 
In claim 18 line 1, a colon (:) should be inserted after “comprising”.
In claim 18, the commas (,) at the end of each of lines 2, 3, and 7 should be replaced with a semicolon (;).
In claim 18 line 9 the comma between “cut-off value” and “and” should be replaced with a semicolon (;).
In claim 20 line 1,  a colon (:) should be inserted after “comprising”.
In claim 20 line 2 the comma (,) after “urine sample” should be replaced with a semicolon (;).
In claim 20 line 5, the term “(CD)” should be replaced with “(CD3)” since this is the abbreviation used in the claims and the Specification for “CD3 mRNA copy number per microgram of total RNA”. See lines 2 and 3 of claim 20,  page 1 line 34, page 2 line 26 and page 5 line 7 of the Specification. 
In claim 20 line 6, the semicolon (;) between “(18S)” and  “wherein normalizing” should be replaced with a comma (,).
In claim 20 line 10, the semicolon (;) between “same sample” and  “wherein the method further comprises” should be replaced with a comma (,).
In claim 20 line 14 the term “RNA-signature” (with a hyphen) should be replaced with “RNA signature” (without a hyphen) since this is the form used throughout the Specification. 
In claim 21 the term “CD3” should be replaced with “CD3” (subscript and/or lower font size) and, the term “IP10” should be replaced with “IP-10” since these are the terms used in the claims and . Appropriate correction is required.

Claim Interpretation
In claim 1 lines 10-11 the recitation of “detecting organ transplant rejection in the recipient” is a contingent limitation since the detection is only required if the “log ration of 3-sialyllactose to xanthosine is determined to be equal or greater than the first cut-off value”.
In claim 14 lines 19-20 the recitation of “diagnosing transplant dysfunction or rejection in the recipient” is a contingent limitation since it is only required if the “FIRST composite diagnostic signature is above the second cut-off value”.
In claim 18 lines 8-9 the recitation of “detecting organ transplant rejection in the recipient” is a contingent limitation since it is only required if the “composite metabolite signature is determined to be equal or greater than the third cut-off value”.
In claim 20 lines 18-19 the recitation of “diagnosing transplant dysfunction or rejection in the recipient” is a contingent limitation since it is only required if the “SECOND composite diagnostic signature is above the fourth cut-off value”.
For the purpose of examination the steps of “detecting organ transplant rejection in the recipient” in claims 1 and 18 and the step of “diagnosing transplant dysfunction or rejection in the recipient” in claims 14 and 20 are not required to be performed. See MPEP 2111.04 (II) which explains that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new ground of rejection and is based on further consideration of the claims and as necessitated by the claim amendments herein.
Claim 18 depends from claim 17 and claim 1 and is directed to a method for detecting and treating transplant rejection in an organ transplant recipient comprising the steps of: measuring 3-sialyllactose and xanthosine levels in a urine sample from the recipient, determining a log ratio of 3-sialyllactose to xanthosine in the urine sample and detecting organ transplant rejection if the log ratio of 3-sialyllactose to xanthosine is equal or greater than a first cut-off value (per claim 1). The method further comprises measuring quinolinate levels in the urine sample (per claim 17), measuring X-16397 levels in the urine sample, determining a log ratio of quinolinate to X-16397 levels and determining a composite metabolite signature comprising the log ratio of 3-sialyllactose to xanthosine and the log ratio of quinolinate to X-16397” (per claim 18).
As such, the Specification must provide a written description for compound “X-16397” by providing whatever characteristics that sufficiently distinguish it. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). In claim 18 a sufficient description of compound “X-16397” is necessary so that its specific presence and levels in a urine sample can be ascertained, measured and discerned from other metabolites or compounds with similar chemical characteristics. Such characteristics are necessary in order to identify and distinguish “X-16397”, determine the claimed composite metabolic signature and, detect organ transplant rejection.  The Specification at page 2 lines 23-24 describes:
“The methods provided involve detection and quantification of two to four
urine metabolites: 3-sialyllactose, xanthosine, quinolinate and X-16397 from the
urine of a subject with a kidney allograft”.

At page 10 lines 19-24 the Specification describes:
“The X-16397 compound is readily identified by its ion mass, which is 248.1 g/mole, and its retention index, which is 2200.8 when separating metabolites from urine samples using acidic positive ion optimized conditions (Pos) and detection using a Waters ACQUITY UPLC and a Thermo-Finnigan LTQ mass spectrometer, having an electrospray ionization (ESI) source and linear ion-trap (LIT) mass analyzer (LC/MS Pos)”.

There is no further description pertaining the structural identity of compound “X-16397”. The Applicant asserts that support for claim 18 is found in paragraph 6, 7, 262, 265 and 266 of the published Application. However, none of these paragraphs provide any specific information pertaining compound “X-16397”. Lacking any structural characteristics or any other identifiable information associated with compound “X-16397”, a person of ordinary skill in the art at the time of the invention would not have recognized that the Applicant was in possession of the claimed invention in view of the disclosure as filed, because at the time of filing, there was no knowledge in the art for a urine metabolite with an ion mass of 48.1 g/mole and a retention index of 2200.8  (compound “X-16397”) so as to provide the skilled artisan with sufficient information to unambiguously identify said compound in a urine sample, measure its levels and, arrive at the claimed composite metabolic signature. At the time of the invention and, in 248.1 g/mole”  and a retention index of 2200.8 is in fact compound “X-16397” because the ion mass or molecular weight by itself without at least, mass spectra information or other structural information, cannot demarcate amongst compounds with the same molecular formula (i.e.  isomers) or, other compounds with the same ion mass or a closely related molecular weight or, a similar retention index.  See for example  Werner, E. et al;  “Mass spectrometry for the identification of the discriminating signals from metabolomics: Current status and future trends”, Journal of Chromatography B, Volume 871, Issue 2, 2008, Pages 143-163, which explains the complexity of the identification process of unknown metabolites present in biological samples and the need for some type of spectral information to identify structural characteristics of an unknown metabolite. See also Annibal, A. et al. “Mass spectrometric characterization of cyclic dinucleotides (CDNs) in vivo”, Analytical and Bioanalytical Chemistry (2021) 413:6457–6468, which provides evidence that there are other compounds with ion masses at 248.1. Specifically Figure 1 panel e) shows a unique fragment for c-di-GMP (cyclic dinucleotide) with an ion mass at 248.1. See also NIST_Molecular Weight Search (attached to this Office Action) which provides the search results for species with a molecular weight of 248.1 by the National Institute of Standards and Technology Institute application (available at https://webbook.nist.gov/chemistry/mw-ser/) and, which includes  400 possible matching species. 
As such, the originally filed disclosure does not convey possession for compound “X-16397” and therefore, the originally filed disclosure does not convey possession for determining a composite metabolite signature comprising compound “X-16397” and for detecting organ transplant rejection based on said metabolite signature (as in claim 18).
Claims 19-22 are rejected for depending on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1 lines 12-14 and claim 18 lines 10-12 recite: “treating the rejection by administering to the transplant recipient an anti-rejection agent, increasing the dosage of an anti-rejection agent that the transplant recipient already receives, conducting plasmapheresis, or any combination thereof”.
The recitation of “treating the rejection by administering” is unclear. As explained in the claim interpretation section above, the step of “detecting organ transplant rejection” in claims 1 and 18 is a contingent limitation, and therefore said step is not required. Since there is no positive recitation for  the detection of an organ transplant rejection or, for the detection of a rejection, the claims are unclear as to what is being treated. Clarification is requested.
Claims 13-17 and 19-22 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments
Applicant’s arguments filed on 15 March 2021 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.


35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on 15 March 2021 have been considered. 
(A) Claims 1 and 13-22, as currently amended appear to be patent eligible under 35 USC 101,  as the claims are directed to a method comprising a step of measuring 3-sialyllactose and xanthosine levels in a urine sample from organ transplant recipient. This step is an element in addition to the recited judicial exception of determining a log ratio of 3-sialyllactose to xanthosine and, this step is not well-understood, routine and conventional in the field of transplant rejection diagnosis and monitoring. As such, this step constitutes an inventive concept which is sufficient to render the claims significantly more than the exception itself. 

Prior Art
 (A) Claims 1 and 13-22, as currently amended appear to be free of art under 35 USC 102 and 35 USC 103, because the closest related prior art in the field of clinical assessment of allograft rejection does not teach or fairly suggest a method for detecting and treating organ transplant rejection in an organ transplant recipient comprising a step of measuring 3-sialyllactose and xanthosine levels in a urine sample from organ transplant recipient and determining a log ratio of 3-sialyllactose to xanthosine levels. In particular, the measurement of 3-siallylactose in urine samples is unconventional since human milk oligosaccharides are not recognized as a chemical superclass in urine metabolome. See Bouatra, S. et al. (2013) “The Human Urine Metabolome” PLoS ONE 8(9): e73076. 3-Sialyllactose is present in human milk and it is associated with cognitive development. See Cho, S. et al; “Human milk 3’-Sialyllactose is positively associated with language development during infancy,” The American Journal of Clinical Nutrition, Volume 114, Issue 2, August 2021, Pages 588–597. As such, the measurement of 3-sialyllactose in the urine of a transplant recipient and its use to assess transplant rejection is novel and unconventional.
Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631